Nott, Ch..J.,
delivered the opinion of the court:
In the case of the schooner Nancy, Haddaway, master, and in that of the schooner Yandeput, Fitzhugh, master (present term), it appeared by the decrees of condemnation that an owner of' each vessel was foreign born, a subject of Great Britain, and that no evidence of his naturalization was produced before the prize court. It was accordingly held that the condemnations of the vessels were not illegal. In the present case it also appears that an owner of the vessel was foreign born and that no evidence of his naturalization was produced before the prize court.
*465The difference between those cases and the present one is that the schooner Conrad carried her American register, while the others did not. That register impressed upon the vessel the character of nationality and declared to all the world that her owners were citizens of the United States. “A certificate issued under the authority of the Government must bo taken by foreign powers as genuine and can bo impeached by them only byT application to the Government of the United States.” (3 Whart. Int. L., sec. 409.) Who is and who is not a citizen .of the United States must be determined by the Government of the United States, and once authoritatively determined can not be questioned by the tribunals of a foreign power.
This remark, of course, does not extend to cases where a foreign power is the one to which the person originally owed allegiance. The right of an individual to expatriate himself without the permission of his own government has been one of the vexatious diplomatic questions of the last century and has been generally the subject of adjustment by treaty. But that right to question citizenship does not extend to nations who claim no allegiance from the individual. To the French courts in the eighteenth century the register of an American vessel should have been conclusive evidence; its only impeachment could have been through the application of the French Government to the Government of the United States, giving reasons whj^ the register should bo set aside.
It must therefore be held in this case that the condemnation of the schooner Conrad was illegal, and the case will be so reported to Congress, together with a copy of this opinion,